Citation Nr: 1412292	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cervical and lumbar spine degenerative arthritis and intervertebral disc syndrome effective from May 1, 2008, to July 23, 2010.

2.  Entitlement to initial disability ratings in excess of 10 percent as of July 24, 2010, and in excess of 20 percent as of March 31, 2012, for cervical spine degenerative arthritis and intervertebral disc syndrome.

3.  Entitlement to initial disability ratings in excess of 20 percent as of July 24, 2010, and in excess of 40 percent as of March 31, 2012, for lumbar spine degenerative arthritis and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981, and from September 1985 to April 2008, including service in Saudi Arabia from August 1990 to March 1991, and in Iraq from June 2005 to January 2006 and from August 2006 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for cervical and lumbar spine degenerative arthritis and intervertebral disc syndrome, for which the RO assigned a combined 10 percent disability rating, effective as of May 1, 2008.  The case was subsequently transferred to the RO in Nashville, Tennessee, which issued rating decisions in November 2010 and September 2012 wherein it increased the Veteran's disability ratings.

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In April 2011 and October 2011, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran in this case served on active from June 1981 to September 1981, and from September 1985 to April 2008.

2.  On February 5, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


